Citation Nr: 1316991	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than February 27, 2006, for a grant of entitlement to service connection for low back strain, to include on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than February 27, 2006, for a grant of entitlement to service connection for left ankle sprain, to include on the basis of CUE.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from  February 1987 to February 1990.

This matter came to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claims of entitlement to service connection for a low back strain and a left ankle sprain, both effective February 27, 2006.  The Veteran perfected an appeal with regard to assignment of earlier effective dates for the grant of service connection for both disabilities.  

These matters were remanded by the Board in July 2009 to adjudicate the Veteran's CUE claims.  In February 2010, the RO issued a supplemental statement of the case (SSOC), which included the CUE claims as a component of the earlier effective date appeal.  In the September 2012 Board Remand, the Board took jurisdiction of the CUE issues due to the interplay between the CUE contentions and underlying earlier effective date claims.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2008; the transcript is of record.  Due to the retirement of the VLJ, the Veteran had an additional hearing with the undersigned VLJ in May 2012.  



FINDINGS OF FACT

1.  Entitlement to service connection for left ankle sprain and low back strain was denied by the RO in an April 1990 rating decision.  The Veteran was notified of the decision on June 28, 1990, but he did not file a notice of disagreement, and new and material evidence was not received within the one year period of the notice letter.

2.  The April 1990 rating decision, which denied entitlement to service connection for left ankle sprain and low back strain, was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that decision.

3.  The Veteran's April 17, 1996 claim to reopen entitlement to service connection for left ankle sprain and low back strain is deemed abandoned, due to his failure to submit new evidence in support of his claim.

4.  The Veteran filed a claim to reopen entitlement to service connection for left ankle and back disabilities on February 27, 2006; the claim was granted in a January 2007 rating decision, and the RO assigned an effective date of February 27, 2006, corresponding to the date of receipt of the reopened claim.


CONCLUSIONS OF LAW

1.  The April 1990 rating decision denying entitlement to service connection for left ankle sprain and low back strain is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 U.S.C.A. § 4005 (1988).

2.  The April 1990 rating decision denying entitlement to service connection for left ankle sprain and low back strain was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105 (2012).

3.  The criteria for an effective date prior to February 27, 2006, for the award of service connection for entitlement to service connection for left ankle sprain and low back strain have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claim of CUE in the prior rating decision, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

VCAA

With regard to the Veteran's claims for an earlier effective date, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).   

The earlier effective date appeal arises from his disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further VCAA notice is, therefore, not required in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's claims for compensation and medical records.  There is no indication of relevant, outstanding records which would support the Veteran's claims for an earlier effective date.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  An examination or medical opinion is not required, because the issue does not turn on any medical question.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to earlier effective dates. 

Factual Background

On February 20, 1990, the Veteran filed with the New York, New York, RO an original formal 'Application for Compensation' for "lower back pains" which he stated occurred on January 18, 1990, and "sprang [sic] left ankle" which he stated occurred in October 1987.

In an April 25, 1990 rating decision, the RO denied entitlement to service connection for left ankle sprain and lower back strain.  The evidence of record consisted of service treatment records.  

In the rating decision, the RO acknowledged that the Veteran was seen on October 16, 1987 for left ankle sprain and there were no acute bony findings on x-ray.  The ankle was placed in a short cast.  He was seen again in 1989 for sprain of left ankle playing softball.  The x-ray was negative.  With regard to the back, the RO noted that the Veteran was seen in August 1989 for muscle strain of lumbar region.  He was seen again in January 1990 for mild low back strain.  It was noted that his separation examination was not of record.  

The RO denied service connection for left ankle sprain on the basis that although he was seen in service for left ankle sprain on two occasions, this was apparently an acute and transitory condition that resolved without chronic residuals shown by the evidence of record.

The RO denied service connection for low back strain on the basis that although he was seen on a few occasions for low back strain, this was apparently an acute and transitory condition and no chronic residuals of low back strain were shown by the evidence of record.

The rating decision was issued to the Veteran on June 28, 1990.  

On April 17, 1996, a VA Form 21-4138 was received from the Veteran that indicated his desire to claim service connection for a left ankle injury and back disability.  

On May 9, 1996, the New York RO sent correspondence to the Veteran explaining that the prior rating decision issued to him in June 1990 denied service connection for left ankle and back conditions, and the basis for the denials was detailed.  The RO explained that the appeal period had expired and the decision is final.  The Veteran was requested to submit new evidence to reopen his claims which showed that the conditions happened during service.  

The Veteran did not respond to the correspondence and no new evidence was received from the Veteran.  

On February 27, 2006, a VA Form 21-4138 was received from the Veteran stating his desire to reopen his claims of service connection for back and left ankle disabilities.  The Board notes that the Veteran's submission is not of record; however, the Veteran submitted a copy of this document in October 2012, which reflects that the claim to reopen was date-stamped as received by the New York RO on February 27, 2006.  

In a January 2007 rating decision, the RO granted entitlement to service connection for low back strain and recurrent left ankle sprain, both effective February 27, 2006.  In granting the claims, the RO considered the Veteran's treatment records, VA examination reports conducted in 2006, and VA treatment records dated from 1999 to 2006.  

Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The United States Court of Appeals for Veterans Claims has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The relevant laws and regulations in effect in 1990 with respect to awards of service connection were essentially unchanged from those in effect at present; however, the numeric designations differed.  See generally Pub. L. 85-857, Sept. 2, 1958, 72 Stat. 1119, § 310; Pub. L. 101-508, title VIII, § 8052(a)(2), Nov. 5, 1990, 104 Stat. 1388-351; renumbered § 1110, Pub L. 102-83, § 5(a), Aug. 6, 1991, 105 Stat. 406.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 U.S.C.A. § 310 (1988); 38 C.F.R. § 3.303 (1989, 2012)  

In this case, the Veteran contends that there was clear and unmistakable error in the April 1990 rating decision originally denying his claim.  Specifically, the Veteran asserts that the RO failed to provide an appropriate examination when he filed his initial claim.  Thus, the crux of the Veteran's CUE claim is that the RO failed to assist him when he filed his original claims of service connection.  

The Court, however, has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  Any breach by VA of its duty-to-assist obligation cannot form a basis for a claim of CUE because such a breach creates only an incomplete record, rather than an incorrect one.  Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994).  The Veteran's contentions essentially amount to an argument on how the RO weighed the evidence, rather than clear evidence that the RO did not properly consider the applicable regulations in adjudicating the claim.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

While it is true that an incomplete record, or one lacking in detail, may ultimately lead to an incorrect determination, it cannot be said that an incomplete record is also an incorrect record.  If the facts contained in the record are correct, it is not erroneous, although not embodying all of the relevant facts.  Rather, an incomplete record is just that - incomplete.  It allows for further development of facts and law to advance the service member's claim.  "New or recently developed facts or changes in the law subsequent to the original adjudication may provide grounds for reopening a case or for a de novo review but they do not provide a basis for revising a finally decided case."  Russell v. Principi, 3 Vet. App. at 313.

Thus, an incomplete record, factually correct in all other respects, is not clearly and unmistakably erroneous.  This is true even in the present case where a VA examination was not conducted and an etiological opinion was not proffered at the time he filed his original claim.  In short, VA's possible breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error because such a breach creates only an incomplete rather than an incorrect record.  As unjust as this finding may appear, it is dictated by the law by which the Board is bound.  38 C.F.R. § 20.1403(d)(2).  A failure to fulfill VA's duty to assist him with the development of facts relevant to his claim and a disagreement as to how the facts were weighed or evaluated are not situations that are CUE.  38 C.F.R. § 20.1403(d). 

The medical evidence of record at the time of the Veteran's original claim of service connection consisted solely of service treatment records, which were considered by the RO in adjudicating the claim.  As detailed, the RO acknowledged the left ankle and back in-service treatment, but found that these conditions were acute and transitory and resolved without residual disability.  Thus, at most there is a reasonable disagreement with the manner in which the 1990 RO weighed and evaluated the evidence; however, a claim of CUE on the basis that the previous adjudications had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.  The Veteran essentially disagrees with the objective findings of the 1990 RO, but there is no indication that the RO overlooked the evidence then of record.  The April 1990 RO decision was factually supportable by the record. 

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before the RO at the time of the April 1990 decision and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made. 

Thus, based on the following, the evidence does not support a finding that the April 1990 RO determination was clearly and unmistakably erroneous in denying service connection for left ankle sprain and low back strain.

At the May 2012 Board hearing, the Veteran's representative stated that the Veteran's claim was "reopened" on April 17, 1996, and then was denied by VA "again on May 9, 1996."  (T. at 7.)  This characterization, however, is incorrect.  The Veteran filed a claim to reopen on April 17, 1996.  However, his claim is deemed abandoned because he failed to respond to VA's request for new evidence in support of his claim to reopen.  38 C.F.R. § 3.158 (1995, 2012).  Thus, there was no adjudication on the merits nor a determination as to whether new and material evidence had been received, as the Veteran failed to submit evidence in support of his claim to reopen.  For these reasons, a claim for CUE is not for consideration in this instance.  

Earlier Effective Date

As the Board has determined that the April 1990 rating decision did not contain CUE, the Veteran's claim has been reviewed to determine the possibility of an earlier effective date pursuant to the provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.  It is noted that, due to the finality of the prior decisions, any effective date awarded would have to follow such determinations.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

New and material evidence received prior to expiration of the appeal period, will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2012).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Generally, where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within 1 year after the date of request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

As detailed above, in response to the Veteran's February 1990 claim of service connection for left ankle and back disabilities, the RO denied the claims in an April 1990 rating decision, issued to the Veteran in June 1990.  The Veteran did not file a notice of disagreement with the rating decision within the one-year prescribed period.  The Board also notes that no new and material evidence was received within the one year period after the June 1990 issuance of the rating decision.  Thus, the RO's rating decision is final.  38 U.S.C.A. § 7105.  

Again, the Veteran filed a claim to reopen in April 1996, and in May 1996 RO correspondence to the Veteran he was requested to submit new evidence to support his claim to reopen.  As the Veteran did not communicate with the RO following submission of his April 1996 claim and did not submit any evidence in support of his claim, his claim was effectively deemed abandoned.  38 C.F.R. § 3.158.

On February 27, 2006, the Veteran filed an informal claim to reopen entitlement to service connection for left ankle and back disabilities.  The RO granted service connection for left ankle and back disabilities, assigning an effective date of February 26, 2006, the date of receipt of his claim to reopen.

The Board finds that the effective date provisions do not allow an effective date dating back to receipt of his original February 20, 1990 claim, due to the finality of the April 1990 rating decision.  

Based on the above, the earliest date of receipt of a reopened claim of service connection for left ankle and back disabilities is February 27, 2006, the date the RO received the Veteran's informal claim to reopen.  An effective date earlier than February 27, 2006 is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to February 27, 2006, for the award of service connection for left ankle and back disabilities.  

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of earlier effective dates.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than February 27, 2006, for a grant of entitlement to service connection for low back strain is denied.

Entitlement to an effective date earlier than February 27, 2006, for a grant of entitlement to service connection for left ankle sprain is denied.


 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


